Title: To Alexander Hamilton from Euel E. Wright and others, 10 May 1800
From: Wright, Euel E.
To: Hamilton, Alexander


          
            Fort Jay May 10th 1800—
          
          We the Subscribers think ourselves Wronged by our Captain therefore think proper to inform your honour hoping to get Justice as We Inlisted as artificers under Captain Ingersoll for the term of five years or Sooner Discharged our Captain See Cause for us to Stop Work and immediately Stopt one half of our pay one of us Refusing to assign the Receit Roles With out the pay he inlisted for was put in Confinement until he did assign as We did not Work it Was Not our fault and as All other Artificers does Draw their full pay Whether they do Work or Not We hope that your Honour Will See us Justice as Well as others for We are Very Dissatisfyed in having our pay Stopt Euel E Wright & Nathaniel Walker pay was Stopt beginning the Month of S October — Charles Lees & Ebenezar Ross pay Was Stopt beginning the Month of November Rufus handys pay Was Stopt the third day of December
          
            Euel E Wright Carpender
            Charles Lee Wagon Maker
            Rufus Handy Black Smith
            Ebenezer Ross Wheel Right
            Nathaniel Walker Carpenter
          
        